Citation Nr: 0732961	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-34 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel






INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946, and from October 1950 to October 1951.  The veteran's 
service included combat during World War II, during which he 
earned the Silver Star Medal and the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, the RO granted service connection for 
PTSD and assigned an initial 30 percent rating, effective 
November 3, 2004.

In the March 2005 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for 
residuals of bilateral frostbite of the feet, hearing loss 
and tinnitus.  Although the veteran perfected timely appeals 
of these determinations to the Board, in October 2006, the RO 
subsequently granted service connection for residuals of cold 
injuries to the left and right feet and assigned 30 percent 
evaluations for each condition, effective November 3, 2004.  
In that same rating action the RO also granted service 
connection for bilateral hearing loss and tinnitus and 
assigned noncompensable and 10 percent evaluations, 
respectively, effective November 3, 2004.  To date the 
veteran has not challenged the assigned ratings or effective 
dates and thus no foot, hearing loss or tinnitus claim is 
before the Board.  

In October 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
PTSD does not result in occupational and social impairment, 
with reduced reliability and productivity, due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service records, and in January 2005 he 
was afforded a formal VA psychiatric examination.  There is 
no indication that the veteran is receiving treatment for his 
PTSD or that the condition has worsened since the January 
2005 examination, and thus the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background and Analysis

In March 2005, the RO granted service connection for PTSD and 
assigned the current 30 percent rating under Diagnostic Code 
9411.  The veteran cites his distinguished and heroic in-
service combat service and experiences in support of his 
claim for a higher initial evaluation for his PTSD.

In January 2005, he was afforded a VA psychiatric 
examination.  The examiner noted that he had reviewed the 
veteran's pertinent history and discussed his in-service 
combat stressors, as well as his relevant medical and 
occupational history.  The psychologist indicated that the 
veteran was in a positive mood during the interview and 
described him as vigorous and looking younger than his age.  
The veteran reported having severe anxiety, impaired sleep, 
nightmares, mild daily depression, fatigue, and impaired 
concentration.  The veteran denied having panic attacks or 
suicidal ideation.

The examiner observed that the veteran had formerly worked 60 
hours a week as a butcher but had retired and sold his 
business to his son, and that he currently was employed 
"only" 30 hours per week.  The veteran reported being 
happily married for 61 years and that he had two children, 
six grandchildren, and six great-grandchildren, all of whom 
he had relationships with, although he stated that some of 
them "got on his nerves."  He denied having any social 
impairment and indicated that he had good friends, who he saw 
weekly at church.  The veteran also reported having no 
impairment in his daily living and stated that he was not 
bored and performed household chores.  He denied any violent, 
homicidal or suicidal behavior.  The mental status 
examination was essentially negative for any psychiatric 
symptomatology.  

Based on his review of the veteran's history, the interview 
of the veteran and the results of mental status and 
psychiatric testing, the psychologist diagnosed the veteran 
as having PTSD.  Subsequent to offering his impression, he 
estimated that the veteran's Global Assessment of Functioning 
(GAF) was 65, which he explained reflected mild to moderate 
symptoms.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The veteran's PTSD is evaluated as 30 percent disabling under 
Diagnostic Code 9411.  Under that code, a 30 percent rating 
is warranted when PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent evaluation is warranted for PTSD when the 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

After a careful review of the lay and medical evidence of 
record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial evaluation in excess of 30 percent for his PTSD.  

In reaching this determination, the Board points out that the 
January 2005 VA examination report reflects that the veteran 
specifically denied having panic attacks and there is no 
indication that he suffers from flattened affect, difficulty 
in understanding complex commands, has impaired judgment or 
impaired abstract thinking.  In addition, the evidence 
affirmatively shows that he does not have difficulty in 
establishing and maintaining effective work and social 
relationships.  Indeed, although the veteran is "retired," 
he continues to be employed 30 hours per week.  Further, he 
is happily married to his spouse for more than 60 years, has 
friends who he socializes with weekly at church, and has 
relationships with his children, grandchildren and great-
grandchildren.  

In addition, the January 2005 VA examiner estimated that the 
veteran's GAF score was 65, which according to the Fourth 
Edition (DSM-IV) of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
reflects some mild symptoms such as a depressed mood and mild 
insomnia or some difficulty in social, occupational or school 
functioning.  

Further, the Board notes that in his statements, the veteran 
does not contend that he has psychiatric symptomatology 
consistent with an evaluation in excess of 30 percent.  
Although the Board acknowledges the veteran's decorated and 
valorous military service during World War II, based on the 
January 2005 VA examiner's findings and conclusions, 
including his estimate of the veteran's GAF score, coupled 
with his psychiatric symptomatology, the preponderance of the 
evidence is against entitlement to an initial evaluation in 
excess of 30 percent.  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's PTSD reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of an evaluation higher than 30 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluations) or frequent periods of hospitalization, or 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


